DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “cold-infused, fragrant, and flavorful cannabis plant product having a desired, consistent and stable entourage of interest (EOI), the plant product comprising a mixture of dried and chopped plant material substrate from one or more plant types maintained at a temperature of from about 20°F to about 0°F, and an introduced cannabis EOI extract maintained at a temperature of from about -90 °F to about 48°F, wherein volatile component of the EOI extract comprises monoterpenes, diterpenes and sesquiterpenes wherein the volatile components of the EOI extract are attached to or trapped by the dried and chopped plant material substrate and stably maintained in the cold infused plant product, wherein the total cannabinoid content in the cold infused plant product is from about 0.1% to 45%” is novel and non-obvious. The closest prior art is due to Muscarella (US 2018/0369191) of record. Muscarella teaches blended, processed marijuana and/or hemp cannabis compounds and methods of making thereof. Muscarella teaches the blended and processed hybrid cannabis compound comprising: a cannabis component comprising a hybrid of at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis; and at least one additive, 
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 3-6, and 8-13, and 23-30 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627